Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered January 31, 1980, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The plea minutes clearly establish that the defendant knowingly and voluntarily pleaded guilty after consultation with counsel. At sentencing, the defendant sought to withdraw his guilty plea, claiming that he was innocent, but he offered no substantiation for such an assertion nor any explanation for his entry of the guilty plea. A defendant is not entitled to withdraw a guilty plea on a bare allegation of innocence (see, People v Grady, 110 AD2d 780). The sentencing court allowed the defendant a reasonable opportunity to present his contentions; and in the face of the bald conclusory allegations presented, the court properly denied the motion without a hearing (see, People v Frederick, 45 NY2d 520, 524-525; People v Morris, 118 AD2d 595, 596). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.